Citation Nr: 1133270	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for the service-connected lumbar spine disability.

2.  What evaluation is warranted for the service-connected cervical spine disability status post surgical fusion of C4-C7 beginning on and after November 10, 2005?

3.  What evaluation is warranted for the service-connected radiculopathy of the left lower extremity beginning on and after November 10, 2005?



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 and from March 2003 to November 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and April 2006 rating decisions by the RO.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  

In a July 2007 rating decision, the RO granted a total evaluation based on individual unemployability by reason of service connected disability, effective on July 24, 006.    

In January 2010, the Board remanded the issues on appeal for further development.  The mandates of the remand have been followed and the issues are now ready for adjudication.  


FINDINGS OF FACT

1.  For the initial period of the appeal, the service-connected lumbar spine disability is shown to have been manifested by forward flexion of less than 60 degrees, but more than 30 degrees; neither ankylosis; nor incapacitating episodes having a total duration of at least four weeks during a period of twelve months were demonstrated.

2.  Beginning in February 2006, the service-connected lumbar spine disability picture is first shown to have been productive of a functional loss due to pain that more closely resembled that of flexion of the thoracolumbar spine being restricted to less than 30 degrees; neither unfavorable ankylosis nor incapacitating episodes having a total duration of at least six weeks during a period of twelve months were demonstrated.

3.  For the initial period of the appeal, the service-connected cervical spine disability is not shown to have been manifested by forward flexion restricted to 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks during a period of twelve months.

4.  Beginning in April 2006, the service-connected cervical spine disability is first shown to have been productive of a functional loss due to pain that more closely resembled that of flexion restricted to less than 30 degrees; neither unfavorable ankylosis nor incapacitating episodes having a total duration of at least six weeks during a period of twelve months is demonstrated

5.  For the period prior to June 29, 2010, the service-connected radiculopathy is not shown to have been manifested by more than mild incomplete paralysis of the left sciatic nerve.

6.   Beginning on June 29, 2010, the service-connected radiculopathy is not shown to be manifested by more than moderately severe incomplete paralysis of the left sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation higher than 20 percent for the service-connected lumbar spine disability for the initial period of the appeal were not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a including Diagnostic Code 5243 (2010).  

2.  The criteria for the assignment of an evaluation of 40 percent, but not higher for the service-connected lumbar spine disability were met beginning in February 2006.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a including Diagnostic Code 5243.

3.  The criteria for the assignment of an evaluation higher than 20 percent for the service-connected cervical spine disability for the initial period of the appeal were not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a including Diagnostic Code 5243.

4.  The criteria for the assignment of an evaluation of 30 percent, but not higher for the service-connected cervical spine disability were met beginning in April 2006.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a including Diagnostic Code 5243.

5.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected radiculopathy of the left lower extremity prior to June 29, 2010, are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.124a including Diagnostic Code 8520.

6.  The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected radiculopathy of the left lower extremity beginning on June 29, 2010, are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.124a including Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in January 2006 of the information and evidence needed to substantiate and complete his claims.  Pre-rating notice to regarding how disability evaluations and effective dates are assigned was provided to the Veteran in March 2006.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  Further, the Veteran's VA examinations are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

These matters were most recently before the Board in January 2010, when the case was remanded to obtain any outstanding private and/or VA treatment records, and to obtain a VA orthopedic examination.  All of the actions sought by the Board have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The June 2010 VA examination is found to be adequate.  A May 2011 Supplemental Statement of the Case confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


Governing Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 20 percent disability rating is also warranted upon evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is warranted with evidence of forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the rating criteria separate ratings can be provided for neurological disorders associated with disorders of the spine under 38 C.F.R. § 4.124a.  The Veteran's lumbar radioculopathy of the left lower extremity is currently rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of the sciatic nerve.  

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Factual Background

Procedurally, in a March 2006 rating decision, the RO granted service connection for a lumbar spine disability and radiculopathy of the left lower extremity, with disability ratings of 10 percent for each disability.  The Veteran was granted service connection for cervical spine disability of 20 percent in April 2006.  

The Veteran appealed the rating decisions and in  January 2010, the Board increased the Veteran's disability evaluation for his lumbar spine disability to 20 percent.

In a January 2011 rating decision, the Veteran's lumbar spine disability rating was increased from 20 percent disabling to 40 percent disabling and the Veteran's cervical spine disability was increased from 20 percent disabling to 30 percent disabling.  

The Veteran's lumbar and cervical spine disability ratings were increased effective on June 29, 2010, the date of the Veteran's most recent VA examination.  

In a May 2011 rating decision, the Veteran's disability rating for radiculopathy of the left lower extremity was increased to 40 percent disabling, effective on June 29, 2010.  The Veteran asserts that his symptoms warrant higher disability evaluations for the entirety of the period on appeal.

The claims file includes January 2006 VA general and joint examination reports.  During his examination, the Veteran's examiner noted that extremities demonstrated normal range of motion and strength.  

The Veteran reported that he was a firearms instructor responsible for sighting in rifles and shotguns and explained that, during one period of instruction, the Veteran developed neck pain that led to the discover of some herniated cervical disks and led to a surgical fusion in 2004.  

The range of motion of the cervical spine was noted as 30 degrees of flexion, 15 degrees of extension 20 degrees in each direction of lateral bending and 45 degrees of rotation in each direction with pain at every extreme.      

The examiner reported that, in 2004, the Veteran developed the sudden onset low back pain, stiffness and numbness down the lateral left thigh into the foot.  An MRI showed more than one herniated disk with foraminal stenosis.  

The Veteran complained of lumbar pain with prolonged sitting, which was frequently accompanied by transient bilateral leg numbness laterally down the thigh and leg into all parts of the feet and toes.  He reported that his symptoms interfered with his sleep, but not with his activities of daily living.  He was employed in civilian law enforcement.  

On examination, his spine curvature was found to be normal.  The Veteran demonstrated 60 degrees of flexion, 10 degrees of extension, 5 degrees of lateral bending to the left, 10 degrees of lateral bending to the right and 25 degrees of rotation in each direction with pain reported at each of the extremes.  The tendon reflexes were normal and equal.  Lower extremity strength and sensory responses were normal and straight leg testing was negative.  

The private treatment notes from Dr. M. and Dr. T. dated in February 2006 reported that films of the Veteran's spine looked good and that the Veteran's symptoms were primarily in the left leg and back.  It was noted that the Veteran seemed to slowly be getting better.  The treatment notes from the same day also noted that the Veteran still experienced radicular symptoms and back weakness.  It was noted that the Veteran's back produced about a fifty percent impairment.  

In an April 2006 a buddy statement in support of the Veteran's claim, the buddy, R.L., stated that he had known the Veteran for about three years and, as the years progressed, the Veteran's ability to function had rapidly deteriorated.  He noted that walking caused him great pain and that he relied heavily on a cane to walk.  He stated that, from his observations, the Veteran's disabilities had caused a steady decline in normal functions due to his severe back pain.  

The April 2006 Naval Hospital treatment records noted that the Veteran presented with sharp right neck pain which radiated into the anterior portion of the neck for the last three weeks.  The Veteran denied any constant pain and was concerned about continued progression of left leg pain and hypesthesias, increased by changes in position and prolonged sitting.  He denied bowel and bladder impairment.  

Another April 2006 Naval Hospital treatment note reported that the Veteran was limping, but had no numbness of the feet or toes or tingling of the feet.  Neurological examination was normal. 

It was noted that the Veteran's cervical spine did not show a full range of motion and that the Veteran's left lower extremity had 4 out of 5 motor strength and decreased sensation along the L4 dermatome on the left side.  A diagnosis of intervertebral disc generation of the lumbar spine with progressive neurologic dysfunction in the left lower extremity was provided.  

A CT scan report of the lumbar spine dated in May 2006 demonstrated severe degenerative disc disease at the L2-3 vertebrae with severe central stenosis caused by a bulging disc and osteoeophyte anteriorly in concert with moderate to severe facet and ligamentous hypertrophy posteriorly.    

The claims file contains a May 2006 letter from the Veteran's spouse, S.M., which stated that physically, the Veteran was unable to perform any activities of physical intimacy due to unbearable pain.  The Veteran could not stand or sit for periods longer than a few minutes and could only walk short distances.  The Veteran's symptoms had changed their quality of life.  

An August 2006 correspondence from Dr. M.T. stated that the Veteran had been prescribed bed rest of over seventy days in the past twelve months for his disabilities.  

The treatment notes from Dr. M.T. reported that, in September 2006, the Veteran underwent a lumbar laminectomy of the L2, L3 and L4 vertebra and decompression of those nerve roots bilaterally.  A posterial lateral fusion of the L2-L4 vertebra was also performed.  

In a February 2007 private treatment note, Dr. D. B. noted that the Veteran had undergone several back operations, the last of which was in September 2006 and that surgery did not help with numbness in the left L3 vertebrae distribution.  

The Veteran also complained of burning pain in the lateral aspect of his left foot, which he described as a 10 out of 10 on the pain scale and noted that nothing seemed to help his pain.  The Veteran also noted that he had neck pain, but less than in his lower back and had a limited range of motion following neck surgery.  

The examination revealed a limited range of motion in the neck and bilateral paraspinous muscle tenderness as well as tenderness over both sacroiliac joints.  With bending, extension and rotation, the pain was increased.  Lower extremity examination revealed diminished sensation in the medial aspect of the left thigh and leg.  There was good muscle strength in the lower extremities, and the reflexes were present and symmetric.  An impression of severe and incapacitating pain due to post lumbar laminectomy syndrome was provided.  

The Veteran was afforded a VA examination in June 2010 in order to determine the present nature and severity of his symptoms.  During his examination, the Veteran described numbness in the distal arm, bilaterally, for about an hour and a half every morning.  Urinary urgency and hesitancy were noted, but these symptoms were attributed to a known prostate problem, and there was no incontinence of the bowel or bladder.  

It was noted that the Veteran's activities of daily living were restricted by his cervical spine disability in that the Veteran was unable to sleep flat and occasionally had a neck spasm.  It was noted that the Veteran was unable to look up or to drink from a soda can, and had to use extreme caution when driving.  

The Veteran stated that he had not worked since 2006 because of his back and neck flare ups with sudden turns.  He described these flare-ups as happening four to five times a day and lasting for a few seconds.  

It was noted that the Veteran had had multiple surgeries of the lumbar spine, the Veteran stated that he had pain all day, every day which when down into his left leg and down to the foot with permanent numbness and weakness.  Activities of daily living were restricted in that he was unable to lift more than five pounds, twist or turn, or bend backwards.  He had flare-ups of pain with any prolonged holding of the position.  The Veteran had not had physician-directed bed rest except for post operatively.

An examination of the cervical spine revealed right lateral bending to 15 degrees and left lateral bending to 10 degrees, extension and flexion to 15 degrees and right and left rotation to 20 degrees with pain in all range of motion.  There was no dimution with repetitive testing.  Motor strength was 5/5 and deep tendon reflex was +2.  

There was normal tone in the upper extremities, and numbness on the dorsal distal bilateral forearms going out to the distal hand to the fingers was reported.  

On examination, the lumbosacral spine was found to have flexion to 20 degrees, right and left lateral bending to 10 degrees and extension to 0 degrees.  Right and left extension was from 0 to 15 degrees, and pain was noted in all ranges of motion with no diminution on repetitive motion.  

Bilateral lower extremities had 5 out of 5 motor strength.  Deep tendon reflexes were 2+.  There were no sensation in the left leg and 1+ sensation in the left ankle.  

The VA examiner provided an addendum to his examination report stating that the Veteran had moderately severe left lower extremity radioculopathy evidenced by permanent numbness and weakness in the left leg, pain going down the leg, the use of a pump with Gabapentin, decreased deep tendon reflexes and diminished motor strength in the left lower extremity as well as numbness or lack of sensation in the left lower extremity.  

The VA examiner added that, as there was no demonstrable atrophy or diminished tone, the left leg had less strength than the right that was still 5 out of 5, he would label the severity as moderately severe as opposed to severe.  


Entitlement to an Evaluation Greater than 20 Percent from November 10, 2005 and Greater than 40 Percent from June 29, 2010, for the Service-Connected Lumbar Spine Disability

The Board finds that the evidence does not demonstrate lumbar symptoms which  warrant a disability rating in excess of 20 percent from November 11, 2005 and in excess of 40 percent from June 29, 2010.  

The evidence demonstrates that, on examination in January 2006, the lumbar spine disability was manifested by 60 degrees of flexion, 10 degrees of extension; 5 degrees of lateral bending to the left; 10 degrees of lateral bending to the right; and 25 degrees of rotation in each direction.  The examiner noted there were no flare-ups.  

The evidence did not demonstrate ankylosis or forward flexion of 30 degrees or less.  Further, the Veteran reported in his January 2006 VA examination that his symptoms interfered with his sleep, but not with his activities of daily living.  The Veteran noted that he was employed in civilian law enforcement.    

Of note, the Veteran's claims file contains an August 2006 correspondence from Dr. M.T. who stated that the Veteran had been prescribed bed rest of over seventy days in the past twelve months for his disabilities.  

The record also includes a February 2007 treatment note from Dr. D.B. who defined the Veteran's pain as "severe and incapacitating."  

In this regard, initially, in its January 2010 remand, the Board invited the Veteran to provide any additional clinical information which demonstrated that the Veteran had in fact been prescribed bed rest.  

Notably, there is still no evidence which demonstrates that the Veteran has sustained incapacitating episodes which have required bed rest prescribed by a physician and treatment by a physician.

The June 2010 VA examination demonstrates that the Veteran's symptoms warrant a higher disability rating from the time of examination due to increased limitation of mobility.  Specifically, the Veteran was found to have flexion limited to 20 degrees, thus meeting the criteria for a 40 percent disability rating.  

However, given the private treatment findings recorded in February 2006, the Board finds that this is date that the service-connected low back disability picture is first shown to have more nearly approximated the criteria for a 40 percent rating based on a functional loss due to pain and during flare ups with flexion restricted to 30 degrees or less.  

A higher disability rating based on limitation of motion is not assignable as ankylosis has not been demonstrated and the Veteran reported in his June 2010 VA examination that he had not had any physician-directed bed rest beyond postoperatively.  

Further, beyond the service-connected left lower extremity, objective findings of neurological symptoms related to the lumbar spine disability are not shown for any of the period on appeal.  

In considering DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional loss due to pain), the evidence here preponderates against finding that the Veteran had pain, fatigability, incoordination, and other such symptoms that are not contemplated by the 20 percent and 40 percent evaluations for periods, as identified.  

The symptoms presented by the Veteran's back disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  

Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


What Evaluation is Warranted for the Service-connected Cervical Spine Disability Status Post Surgical Fusion of C4-C7 beginning on November 10, 2005

The Board finds that, for the period beginning on November 10, 2005, a 20 percent disability rating is appropriate.  During this period, the Veteran is shown to have had 30 degrees of flexion and ankylosis is not shown.  

Thus, as the Veteran is not shown to have forward flexion of 15 degrees or less and as ankylosis is not demonstrated, a higher disability rating is not warranted.  

The evidence of record does not, additionally, contain objective evidence of neurological symptoms related to the Veteran's cervical spine disability which would warrant a separate disability rating.

However, beginning in April 2006, the service-connected cervical spine disability picture is shown to have been productive of a functional loss due to pain and flare ups that more nearly approximated that of  flexion restricted to 15 degrees or less so as to warrant the assignment of a 30 percent rating under the applicable criteria.  

As noted, as ankylosis is not shown, a higher disability rating is not warranted.  Additionally, while the Veteran complained of having some numbness of the upper extremities, neurological testing was shown to be normal and thus a separate disability rating is not warranted.

Further, as discussed, the Veteran is not shown to have experienced incapacitating episodes which require doctor-prescribed bed rest during the period on appeal and, as noted in the previous analysis, the pain is considered within the limitation of motion ratings.  38 C.F.R. § 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence of record preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated the 20 percent and 30 percent evaluations for the identified periods.  Id.  

The symptoms presented by the Veteran's back disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  

The Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


What Evaluation is Warranted for the Service-Connected Radiculopathy of the Left Lower Extremity beginning on November 10, 2005

The Board finds that the evidence prior to the June 2010 VA examination demonstrates that a 10 percent disability rating for radiculopathy of the left lower extremity is appropriate.  The evidence from this period reveals mild paralysis of the sciatic nerve.  

Of note, the Veteran's January 2006 VA examination demonstrated normal lower extremity strength and normal sensory responses, and the April 2006 Naval Hospital treatment notes demonstrated normal neurological examination and left extremity had 4 out of 5 motor strength.  

Despite an April 2006 diagnosis of progressive neurological dysfunction, objective symptoms of moderate incomplete paralysis were not demonstrated.  The Board therefore finds that the objective evidence of record does not allow for a higher rating earlier than the VA examination.

The Veteran's symptoms warrant a disability rating of 40 percent from June 29, 2010 as moderately severe incomplete paralysis of the left lower extremity is demonstrated.  

As noted by the January 2010 VA examiner, a higher disability rating is not warranted as the evidence of record has not demonstrated marked muscular atrophy, foot drop or the inability to move the muscles below the knee.  A disability rating in excess of 40 percent is therefore denied.  


ORDER

An increased evaluation greater than 20 percent beginning on November 10, 2005 for the service-connected lumbar spine disability is denied.  

An increased rating of 40 percent, but not higher beginning in February 2006 for the service-connected lumbar spine disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation greater than 20 percent beginning on November 10, 2005 for the service-connected cervical spine disability is denied.   

An increased evaluation of 30 percent, but not higher beginning in April 2006, for the service-connected cervical spine disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation greater than 10 percent beginning on November 10, 2005, and greater than 40 percent beginning on June 29, 2010 for the service-connected radiculopathy of the left lower extremity is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


